0028-1R-EPIE1R-00183688-207214

                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF ALABAMA
                                                         SOUTHERN DIVISION

In re: CARY CLARENCE LILLY, JR.                                                                          Case No.: 19-00033-DSC13
       TONJA J LILLY
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Bradford W. Caraway, chapter 13 standing trustee, submits the following Final Report and Account of the administration of the estate
pursuant to 11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 01/03/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 06/19/2019.
6) Number of months from filing or conversion to last payment: 4.
7) Number of months case was pending: 7.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 12,804.92.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:           $1,882.36
        Less amount refunded to debtor:                     $1,396.97
 NET RECEIPTS:                                                                    $485.39

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                      $.00
        Court Costs:                                                            $310.00
        Trustee Expenses and Compensation:                                       $31.11
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $341.11

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim               Claim        Principal           Interest
Name                                         Class           Scheduled         Asserted            Allowed      Paid                Paid
ALABAMA POWER COMPANY                        Unsecured          2,200.00              NA                NA             .00                 .00
ALAGASCO                                     Unsecured            800.00              NA                NA             .00                 .00
ALLIANCE COLLECTION SERVICE INC              Unsecured          1,460.00              NA                NA             .00                 .00
AMERIFINANCIAL SOLUTION                      Unsecured             50.00              NA                NA             .00                 .00
AMERIFINANCIAL SOLUTION                      Unsecured             65.00              NA                NA             .00                 .00
ARCHER STORAGE BUILDING                      Unsecured                  NA      6,179.18           6,179.18            .00                 .00
ARCHER STORAGE BUILDING                      Unsecured          4,000.00        6,179.18           6,179.18            .00                 .00
AVANTEUSA                                    Unsecured            167.00              NA                NA             .00                 .00
AVANTEUSA                                    Unsecured            112.00              NA                NA             .00                 .00
AVON                                         Unsecured            360.00              NA                NA             .00                 .00
BIRMINGHAM WATER WORKS                       Unsecured            500.00          526.37            526.37             .00                 .00
BIRMINGHAM WATER WORKS                       Unsecured                  NA         36.78             36.78             .00                 .00
BIRMINGHAM WATER WORKS                       Unsecured                  NA        238.21            238.21             .00                 .00
Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 19-00033-DSC13               Doc 47     Filed 08/08/19 Entered 08/08/19 14:45:49                      Desc
                                                               Page 1 of 3
0028-1R-EPIE1R-00183688-207214

                                 UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ALABAMA
                                               SOUTHERN DIVISION

In re: CARY CLARENCE LILLY, JR.                                                    Case No.: 19-00033-DSC13
       TONJA J LILLY
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                           Claim        Claim        Claim        Principal           Interest
Name                                 Class         Scheduled    Asserted     Allowed      Paid                Paid
CARRINGTON MORTGAGE SERVICES         Unsecured            NA          NA          NA             .00                 .00
CERTEGY                              Unsecured          57.00         NA          NA             .00                 .00
CHARTER COMMUNICATIONS               Unsecured         500.00         NA          NA             .00                 .00
CITY AUTO SALES                      Unsecured            NA          NA          NA             .00                 .00
CREDIT ACCEPTANCE CORPORATION        Unsecured      18,250.00   18,250.20   18,250.20            .00                 .00
CREDIT PROTECTION ASSOCIATION        Unsecured         579.00         NA          NA             .00                 .00
CREDIT SYS INTL                      Unsecured       2,066.00         NA          NA             .00                 .00
DARROL MICKLE                        Unsecured            NA          NA          NA             .00                 .00
DEPARTMENT OF EDUCATION              Unsecured       4,205.00    4,230.90    4,230.90            .00                 .00
DEPT ED NELNET                       Unsecured      10,000.00         NA          NA             .00                 .00
DIVERSIFIED CONSULTANTS INC          Unsecured         263.00         NA          NA             .00                 .00
EASY MONEY                           Unsecured         500.00         NA          NA             .00                 .00
ENHANCED RECOVERY CORP               Unsecured       1,195.00         NA          NA             .00                 .00
ENHANCED RECOVERY CORP               Unsecured         142.00         NA          NA             .00                 .00
INTERNAL REVENUE SERVICE             Priority        2,008.00    2,008.00    2,008.00            .00                 .00
JEFFERSON COUNTY SEWER BILLING Unsecured               500.00         NA          NA             .00                 .00
JEFFERSON COUNTY TAX                 Unsecured            NA          NA          NA             .00                 .00
NATIONWIDE RECOVERY SERVICE          Unsecured          45.00         NA          NA             .00                 .00
NPRTO SOUTH EAST                     Unsecured         373.31     373.31      373.31             .00                 .00
NPRTO SOUTH EAST                     Unsecured            NA          NA          NA             .00                 .00
OB ENTERPRISES                       Secured        10,398.75         NA          NA             .00                 .00
PRINCETON BAPTIST MED CTR            Unsecured         455.03         NA          NA             .00                 .00
REGIONS BANK                         Unsecured       2,000.00         NA          NA             .00                 .00
REGIONS BANK                         Unsecured          45.00         NA          NA             .00                 .00
STATE OF ALABAMA DEPT OF REVENUE Priority              220.37     220.37      220.37             .00                 .00
STATE OF ALABAMA DEPT OF REVENUE Unsecured           2,300.00        7.88        7.88            .00                 .00
TITLE MAX OF ALABAMA, INC            Secured         1,130.47    1,130.47    1,130.47        112.24               32.04
TUCKER MOTOR CO                      Secured         3,500.00         NA          NA             .00                 .00
U.S. DEPARTMENT OF EDUCATION         Unsecured       4,719.61         NA          NA             .00                 .00
UAB                                  Unsecured       6,803.82         NA          NA             .00                 .00
US DEPT OF EDUCATION                 Unsecured       1,252.00    1,789.76    1,789.76            .00                 .00
US DEPT OF EDUCATION                 Unsecured         530.00         NA          NA             .00                 .00
US DEPT OF EDUCATION                 Unsecured            NA          NA          NA             .00                 .00
US DEPT OF EDUCATION                 Unsecured            NA          NA          NA             .00                 .00
VANDERBILT MORTGAGE                  Secured        60,801.14   60,801.14   60,801.14            .00                 .00
VANDERBILT MORTGAGE                  Secured         1,862.55    1,862.55    1,862.55            .00                 .00
VANDERBILT MORTGAGE                  Unsecured      60,971.00         NA          NA             .00                 .00
WAYPOINT RESOURCE                    Unsecured         395.00         NA          NA             .00                 .00




Page 2 of 3                                                                               UST Form 101-13-FR-S (9/1/2009)
              Case 19-00033-DSC13       Doc 47   Filed 08/08/19 Entered 08/08/19 14:45:49          Desc
                                                     Page 2 of 3
0028-1R-EPIE1R-00183688-207214

                                 UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ALABAMA
                                                     SOUTHERN DIVISION

In re: CARY CLARENCE LILLY, JR.                                                                         Case No.: 19-00033-DSC13
       TONJA J LILLY
              Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                Paid
WAYPOINT RESOURCE                          Unsecured               822.00              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                          60,801.14             .00                 .00
     Mortgage Arrearage:                                                                         1,862.55             .00                 .00
     Debt Secured by Vehicle:                                                                    1,130.47          112.24               32.04
     All Other Secured:                                                                               .00             .00                 .00
 TOTAL SECURED:                                                                                 63,794.16          112.24               32.04

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                 .00
     Domestic Support Ongoing:                                                                        .00              .00                 .00
     All Other Priority:                                                                         2,228.37              .00                 .00
 TOTAL PRIORITY:                                                                                 2,228.37              .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    37,811.77              .00                 .00

 Disbursements:
        Expenses of Administration:                                                               $341.11
        Disbursements to Creditors:                                                               $144.28
 TOTAL DISBURSEMENTS:                                                                                                                $485.39

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:    08/02/2019                                      By:   /s/Bradford W. Caraway
                                                                                  Chapter 13 Standing Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 19-00033-DSC13             Doc 47       Filed 08/08/19 Entered 08/08/19 14:45:49                      Desc
                                                               Page 3 of 3
